Title: To James Madison from Alexander J. Dallas, 8 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        8 May 1815
                    
                    I send inclosed a report in the case of Mr. Eustaphieve, the Russian Consul at Boston. The doccuments are recited verbatim in the report, and, therefore, I do not trouble you with them. I preferred a recital, to a reference, that all who read the report, should distinctly understand the facts, without being forced to examine the evidence. It appears to me to be a most flagrant case. I submit to you, however, whether it will not be better, considering the European revolution, to act in the manner the most delicate towards the (Emperor), referring to his justice the punishment of the offender, instead of cancelling, at once, the Consul’s exequatur. Mr. Monroe will give it the turn of a compliment to the master, without allowing the servant to escape.
                    I will attend to your instructions relative to Mr. Jefferson’s Library. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                